Action for separation brought by a wife against a husband. Order denying plaintiff’s motion for alimony and counsel fee modified by granting plaintiff counsel fee of $250, to be paid within ten days from the entry of the order hereon; and, as thus modified, the order is affirmed, "with ten dollars costs and disbursements to appellant. No opinion. Order denying plaintiff’s motion to strike out the first separate and affirmative defense in defendant’s amended answer affirmed, without costs. No opinion. Order denying plaintiff’s motion for counsel fee and disbursements on appeal from orders dated April 27, 1940, and May 17, 1940, reversed on the law and the facts, with ten dollars costs and disbursements, motion granted, without costs, and defendant directed to pay plaintiff the sum of $100 as and for counsel fee and disbursements within ten days from the entry of the order hereon. No opinion. Lazansky, P. J., Hagarty, Carswell, Adel and Taylor, JJ., concur.